Citation Nr: 1129290	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-44 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury, right foot.

2.  Entitlement to service connection for residuals of a cold injury, left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

In April 2011, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a right foot disorder that manifested in service, or a current left foot disorder that is causally or etiologically related to his military service. 

2.  The Veteran has not been shown to have a left foot disorder that manifested in service, or a current left foot disorder that is causally or etiologically related to his military service. 



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for residuals of a cold injury to the right foot have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria to establish service connection for residuals of a cold injury to the left foot have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The record reflects that the Veteran was mailed a predecisional letter in May 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  The January 2009 rating decision reflects the initial adjudication of the claims after issuance of the letter.  Hence, the May 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

B.  Duty to Assist

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  A VA examination was performed and an adequate opinion was obtained, as discussed below.  The Veteran testified at a hearing before the undersigned.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claim.  Specifically, the undersigned suggested that the Veteran submit records from Dr. P. M., his private physician.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At his hearing, the record was held open for an additional 30 days so that the Veteran could submit evidence from Dr. P.M., and it was received during the abeyance period, accompanied by a waiver of RO jurisdiction.  38 C.F.R. § 20.1304(c) (2010).  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)(distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A.  Factual Background

The Veteran's service personnel records reflect that he served in Korea from May 1953 to July 1954.  The service treatment records are negative for any signs, symptoms, or diagnoses of a cold injury to either foot.  The August 1954 separation examination report reflects that the Veteran had normal feet and normal skin.  On an October 1958 periodic examination conducted while the Veteran was in the Reserves, the examiner noted that the Veteran's only foot problem was moderate pes planus.  It was further noted that the Veteran's skin was normal.  The Veteran indicated on an October 1958 Report of Medical History that he did not have any foot trouble.

Private treatment records show that the Veteran was taking pills for diabetes in March 1968.  A diagnosis of mild peripheral neuropathy first appears in an April 2000 private treatment record.  Additional private treatment records continuing through 2007 show treatment for diabetes and peripheral neuropathy.

VA treatment records from 2004 through 2008 also show treatment for diabetes and peripheral neuropathy.  A VA outpatient record from February 2008 reflects that the Veteran complained of numb and oversensitive feet.  The examiner noted that the Veteran had bilateral small bunions and neuropathic insensation.

In April 2008, the Veteran stated that in November or December 1953, he went on a maneuver in the high mountains of Korea.  He recalled that the temperature was about ten to 30 degrees below zero.  He said that he slept in a sleeping bag in a tent, but it was still extremely cold.  He stated that he went to sick call, and a doctor told him that he probably had frostbite on his feet.  He indicated that the doctor gave him cream and capsules to treat his feet.  He said that he used all of the cream and capsules, and the doctor said that his foot problems would go away.  He further indicated that when he returned home from Korea, he continued to have trouble with his feet.  He remarked that when he began seeing VA doctors about two years previously, they told him that there was nothing they could do.  The Veteran said that he had been wearing special shoes for years, and his right foot was larger than his left foot.

On VA cold injury protocol examination in December 2008, the examiner indicated that the claims file and outpatient records were reviewed.  It was noted that there was no mention of a cold injury to the feet in the military service records or subsequent post-service medical records through the present time.  The examiner further noted that the Veteran had a long history of diabetes and specifically commented that one treatment note indicated that the Veteran was taking medications for diabetes in 1969.  The examiner noted that the medical records indicated that the Veteran had diabetic neuropathy and peripheral vascular disease.

The examiner recorded the Veteran's account of being on a three-day maneuver in the cold and snow of Korea in 1953.  The examiner wrote that the Veteran reported that it was ten to 30 degrees below zero, and he had to sleep in a pup tent.  It was noted that the Veteran denied getting his feet wet, but his feet were cold, painful, and a little red.  The examiner further recorded the Veteran's account of being treated with cream and pills as well as the Veteran's report of experiencing tingling and aching of both feet since that time.

The examiner observed that there were no amputations or other tissue loss, no Reynaud's phenomenon, no hyperhidrosis, and no causalgia or reflex sympathetic dystrophy.  There was cold sensitization, numbness in the Veteran's toes when he was barefoot, and frequent athlete's foot.  There was no breakdown or ulceration of frostbite scars, disturbances of nail growth, skin cancer, edema, changes in skin color, or excess sweating.  The examiner found some stiffness in the left metatarsal joint, thin skin, and numbness.  The Veteran further commented that his feet sometimes ached during cold weather, and he wore socks all of the time.

The examiner further observed that the Veteran had back pain and walked slowly with intact posture.  The examiner noted that the Veteran's feet color was normal; there was no edema, atrophy, abnormal texture, ulceration, hair growth, or evidence of fungus or other infection.  The Veteran's toes were cold but dry.  No scars were observed.  Sensory testing revealed a decreased response to vibration, touch, and pin in the bilateral feet, left greater than right.  No atrophy was observed, and strength was 5/5 bilaterally.  

The examiner also observed some pain and decrease in range of motion of the left big toe.  There was a right hammertoe on the second toe.  The report reflects that the Veteran could move all of his toes except for very limited movement in his left big toe.  The strength of his ligaments was intact.  No calluses were observed.  There was slight pain to palpation of the left big toe.  The examiner could not palpate posterior tibialis, although the dorsalis pedis palpated faintly bilaterally.  The examiner further remarked that there was no edema, hair present on the feet, or shiny or atrophic skin.  An X-ray revealed degenerative changes of the toes of both feet, mild degenerative changes of the right first metatarsal joint, mild bilateral hallux valgus, and evidence of atherosclerotic vascular disease.

The examiner gave a diagnosis of peripheral neuropathy of the bilateral feet with degenerative changes to the metatarsal joints.  It was further noted that the Veteran had a long history of diabetes and documented diabetic peripheral neuropathy.  The examiner commented on the Veteran's report of a cold injury in 1953 and added that service treatment records did not document the injury.  It was further noted that as the Veteran's treatment records did not show any chronic residuals of a cold injury, the examiner could not state that the Veteran's current peripheral neuropathy or degenerative joint disease in his feet was due to cold injury.

On his VA form 9 submitted in November 2009, the Veteran said that he was stationed in Korea while on active duty, and the temperature would go below zero for several days.  He said that he was assigned to the artillery, and his feet were exposed to extreme cold weather for long periods of time.  He stated that during his December 2008 VA examination, the doctor did not ask him to see if he had prolonged cold weather exposure.  He said that the VA examiner did not ask if he was exposed to cold weather after his service in Korea.  He stated that after serving in Korea, he moved to Texas and worked in an office setting.

In a December 2009 letter, S.M.K., D.P.M., wrote that he had treated the Veteran for several years.  He noted that the Veteran was currently being treated for peripheral neuropathy, dermatitis, and peripheral vascular disease, attributed to diabetes.  He indicated that the Veteran reported serving in Korea and suffered from frostbite in 1953.  He said that the Veteran's present clinical presentation and findings could be related to sequelae of frostbite, not just diabetes.  He recommended that the Veteran pursue retention of his medical records from Korea to validate the reported diagnosis and subsequent need for treatment.

During the Veteran's April 2011 Board hearing, the Veteran reiterated his statements regarding serving in Korea in the winter.  He said that after his first night in a pup tent, he felt that his feet were hurting in the front.  He recalled his bunkmate telling him that his feet looked kind of red.  He said that later the temperature was 30 degrees below zero and the ground was frozen.  He recalled a medic giving him some cream and capsules.  He stated that his feet had bothered him since his time in the service, and he was given special shoes in the mid-1960s.  He said that his feet were tender.  He added that in Korea, he slept with the zipper down on his tent.  He added that his feet were always cold.  He said that he was diagnosed with diabetes in either 1968 or 1969.  He remarked that his first problem with his feet occurred well before he was first diagnosed with diabetes.

B.  Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);(2) the layperson is reporting a contemporaneous medical diagnosis, or;(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1372; see also Davidson, 581 F.3d at 1313.   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to experiencing pain, numbness, and tingling in his feet, as those symptoms are readily identifiable through casual observation.  However, while the Veteran's statements are competent, the Board finds that his statements are not credible.

Here, the Veteran's statements regarding the presence of symptoms he attributes to a cold injury while serving on active duty in Korea are contradicted by other evidence of record.  As noted above, the Veteran presently asserts that he has had bilateral foot problems beginning with the time he served in Korea.  However, the service treatment records do not support his assertions, as they are completely negative for any signs of a cold injury of the feet.  However, the August 1954 separation examination, conducted after the Veteran's exposure to the cold in Korea, reflects that the Veteran's skin and feet were normal, and a subsequent service examiner noted in October 1958 while the Veteran was in the Reserves that the only foot problem the Veteran had was moderate pes planus.  Significantly, the Veteran himself indicated on an October 1958 Report of Medical History, subsequent to his time in Korea, that he did not have any foot or skin problems.  

As the Veteran's current statements are not supported by the service treatment records and are additionally contradicted what he indicated on a Report of Medical History after his time in Korea, the Board finds the Veteran's statements to not be credible.  The Board notes it may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board has not violated the holding in Buchanan in the instant case - it has determined that the lack of contemporaneous evidence during service, along the August 1954 and October 1958 reports of normal feet and pes planus, his delay in filing a claim, and his inconsistent statements made in the context of a claim for monetary benefits, all weigh against his credibility regarding continuity of symptomatology.  Id., see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran's statements are also not supported by the post-service medical evidence of record.  Since 1967, the Veteran has sought medical treatment from private sources for multiple medical disorders.  However, the private treatment records are completely negative for any signs, symptoms, or diagnoses of a bilateral foot disorder until April 2000.  As the evidence of record shows that Veteran sought treatment over a 30 year period for multiple other disorders, it is reasonable to assume that if he suffered from a bilateral foot disorder, he would have reported his symptoms to a medical provider.  As the post-service medical records were created by objective medical personnel in the course of providing medical treatment to the Veteran, the Board finds the medical reports credible and of greater probative weight than the statements offered by the Veteran concerning a continuity of symptomatology or lack thereof.

The Board has carefully considered the December 2009 letter from S.M.K., D.P.M, which indicates that the Veteran's clinical presentation can also be related to sequelae of frostbite not just diabetes.  However, S.M.K. concludes the letter by indicating that the Veteran needed to retain his medical records from Korea to validate the diagnosis and subsequent need for treatment.  As noted above, the service treatment records do not validate a diagnosis of frostbite from the Veteran's time in Korea, as the service separation examination report indicates that the Veteran had normal feet, and a subsequent Reserve examination report reflects that the Veteran's only foot problem was moderate pes planus; thus, the diagnosis has not been validated.  Additionally, S.M.K. only indicated that the Veteran's presentation "can also be related."  The Court has held that the use of equivocal language such as "possible" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  As S.M.K. employed speculative language and an unvalidated diagnosis in expressing his opinion, the Board finds that his opinion is of little probative value.  

The December 2008 VA examination also does not support the Veteran's claim.  Although the Veteran has asserted that the VA examination was not an examination that relates to cold weather, the Board observes that the title of the examination report is "Cold Injury Protocol Examination," and the examiner apparently followed the template drafted by VA specifically for cold injury examinations.  Although the Veteran has also asserted that the VA examiner did not ask him any questions regarding his exposure to extreme cold weather, the examination report reflects that the examiner considered in detail the Veteran's statements regarding being exposed to bitter cold while on active duty in Korea.  The examiner made specific comments throughout the examination report concerning what was found and what was not found in the service treatment records, post-service treatment records, and on current examination of the Veteran.  Further, the examiner explained that she could not state that the Veteran's current peripheral neuropathy or degenerative joint disease was due to cold injury as the records did not document chronic residuals.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  Thus, the December 2008 VA examiner provided a rationale for her opinion.  As a result, the opinion is adequate.  Id.  However, medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, the statement of the examiner is afforded little probative weight.  

The Board does not doubt the sincerity of the Veteran's belief that he has residuals of a cold injury to his bilateral feet as a result of his active service in Korea.  However, as discussed above, in this particular instance, his statements regarding a continuity of symptomatology are contradicted by what he indicated on an October 1958 Report of Medical History and are outweighed by other evidence of record.

In sum, there is no competent medical evidence in favor of the claim, as S.P.K. and the VA examiner both provided speculative opinions.  The Board has considered the statements of the Veteran, but has found that his assertion of continuity of symptomatology is not credible.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and his period of active duty.  In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).


ORDER

Service connection for residuals of a cold injury, right foot, is denied.

Service connection for residuals of a cold injury, left foot, is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


